MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-13-00579-CR

                      TAWRENCE JAMAL WILSON, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee

 Appeal from the 252nd District Court of Jefferson County, following transfer from the
                    Ninth Court of Appeals. (Tr. Ct. 12-14885).

TO THE 252ND DISTRICT COURT OF JEFFERSON COUNTY, GREETINGS:

      Before this Court, on the 15th day of January 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed by
             the trial court on April 9, 2013. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court’s judgment.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered January 15, 2015.

              Panel consists of Chief Justice Radack and Justices Bland and
              Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 27, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT